Citation Nr: 0214672	
Decision Date: 10/21/02    Archive Date: 10/29/02

DOCKET NO.  00-19 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

1.  Entitlement to an increased rating for post traumatic 
stress disorder, currently evaluated as 50 percent disabling.

2.  Entitlement to an increased rating for episodes of 
musculoskeletal and mechanical back strain, currently 
evaluated as 60 percent disabling.



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel
INTRODUCTION

The veteran served on active duty from February 1965 to 
August 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska. 


REMAND

By rating action in May 2002, the veteran was granted service 
connection and a 40 percent rating for episodes of 
musculoskeletal and mechanical back strain.  In May 2002, the 
RO received a notice of disagreement from the veteran in 
which he specifically stated that he disagreed with the 
denial of an increased rating for his back disability.  By 
rating action in September 2002, the RO granted the veteran 
an increased rating of 60 percent for his service-connected 
back disability.  The RO stated that the veteran had been 
assigned the highest evaluation available for back disability 
and indicated that the appeal was considered to be withdrawn.  
The Board notes that a higher rating may be available on an 
extraschedular basis.  Since the veteran has not indicated 
that he wished to withdraw his claim for an increased rating 
for his back disability, the Board finds that this claim is 
still pending.  The veteran has not been issued a statement 
of the case with regard to the claim for an increased rating 
for episodes of musculoskeletal and mechanical back strain.  
Where a statement of the case has not been provided following 
the timely filing of a notice of disagreement, a remand, not 
a referral is required by the Board.  Manlincon v. West, 12 
Vet. App. 238 (1999).

The veteran seeks an increased rating for post-traumatic 
stress disorder.  He submitted a substantive appeal in 
September 2000 and requested that he be provided a hearing 
before a Member of the Board located at the RO.  In February 
2001, the veteran again indicated that he desired to have a 
hearing before a Member of the Board located at the RO.  The 
veteran has not been provided the opportunity to testify 
before a Member of the Board and there is no indication that 
the veteran has asked that his request for such a hearing be 
withdrawn.

Accordingly, this case is REMANDED for the following:

1.  The RO should furnish the veteran and 
his representative with a statement of 
the case summarizing the law and evidence 
pertinent to the veteran's claim for 
entitlement to an increased rating for 
episodes of musculoskeletal and 
mechanical back strain.  The RO should 
also inform the veteran of his appellate 
rights with respect to the claim. 

2.  The RO should schedule the veteran, 
in accordance with the docket number of 
this case for a Travel Board hearing 
before a member of the Board, unless 
otherwise indicated.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




